Budget discharges 2007, (Vote will be held on Thursday) (debate)
The next item is the joint debate on the following reports:
by Mr Audy, on behalf of the Committee on Budgetary Control, on the discharge for implementation of the European Union general budget for the financial year 2007 (SEC(2008)2359 - C6-0415/2008 -,
by Mr Liberadzki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Seventh, Eighth and Ninth European Development Funds for the financial year 2007 - C6-0296/2008 -,
by Mr Casaca, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section I: European Parliament (C6-0416/2008 -,
by Mr Søndergaard, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IV: Court of Justice (C6-0418/2008 -,
by Mr Søndergaard, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section V: Court of Auditors (C6-0419/2008 -,
by Mr Søndergaard, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VI: European Economic and Social Committee (C6-0420/2008 -,
by Mr Søndergaard, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VII: Committee of the Regions (C6-0421/2008 -,
by Mr Søndergaard, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VIII: European Ombudsman (C6-0423/2008 -,
by Mr Søndergaard, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IX: European Data Protection Supervisor (C6-0424/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2007 (C6-0437/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2007 (C6-0442/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Police College for the financial year 2007 (C6-0444/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of Eurojust for the financial year 2007 (C6-0436/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Medicines Agency for the financial year 2007 (C6-0435/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2007 (C6-0439/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2007 (C6-0446/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2007 (C6-0443/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2007 (C6-0445/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2007 (C6-0438/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for Reconstruction for the financial year 2007 (C6-0429/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2007 (C6-0441/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2007 (C6-0432/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2007 (C6-0440/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007 (C6-0428/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2007 (C6-0433/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007 (C6-0431/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2007 (C6-0430/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2007 (C6-0427/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2007 (C6-0434/2008 -,
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2007 (C6-0447/2008 -, and
by Mr Fjellner, on behalf of the Committee on Budgetary Control, on financial management and control of EU agencies.
Mr President, Mr Kallas, ladies and gentlemen, my first words will be to thank you, Mr Kallas, and your colleagues at the Commission, for the attention you have paid to the parliamentary work linked to the discharge procedure for implementation of the budget of the European Commission and of the executive agencies for 2007. I extend these thanks to the administrative services.
I should also like to pay tribute to the huge effort made by the European Court of Auditors under the leadership of its president, Vítor Caldeira. It had limited resources with which to tackle the scale of the task to be accomplished.
I would like to say a few words about the context of this discharge. 2007 was the first year of the new 2007-2013 multiannual financial framework in which a number of new rules were implemented. 2007 was also the year of the last discharge procedure of the current Commission, which, at the start of its mandate, had promised - you will recall, Commissioner, it was through your president - to obtain a positive statement of assurance from the European Court of Auditors.
However, for 14 years the Court has issued a negative statement on the legality and regularity of underlying transactions for the vast majority of spending areas, regarding them, to varying degrees, as being significantly affected by errors, even though - and we should be pleased about this - administrative expenditure and the consolidated accounts are the subject of a positive statement of assurance.
Lastly, 2007 was the year of the last discharge vote before the European Parliament elections. In this particular context, and aside from the numerous reservations that appear in the draft resolution concerning the management of Community funds, my aim, in my report, was to try to analyse the discharge procedure and to make a contribution on this difficult path that must lead us to a positive statement of assurance, whilst being fully aware of the limits of the exercise. That is why I am eager to find out what stance the Commission, the political groups and my fellow Members who are due to speak take on this issue.
With the work on this matter now completed, I have mixed feelings: on the one hand, I firmly believe that things are improving, but not enough and too slowly, and, on the other, there is the fact that, at the same time, it is untenable to remain in a situation where the European Court of Auditors has not issued a positive statement of assurance for 14 years and where the European Parliament votes on discharge regardless.
Europeans are going to end up thinking that Parliament is not performing its monitoring role correctly. That is why I propose that, given the seriousness of the situation, an interinstitutional conference be organised without delay. The latter would involve all those who play a part in the management and monitoring of Community funds, and would be used to start off a comprehensive discussion enabling us to envisage the reforms needed to obtain a positive statement of assurance as soon as possible. I am keen to hear the reasons that are prompting certain political groups to oppose this discussion.
Special attention must also be paid to the role of Member States that manage approximately 80% of the Union's budget. The fact is, it is in this context of shared management that we have the largest number of problems. While I am on this subject, I regret that the Council's bench is empty; the Czech Republic's current political difficulties are not enough to explain the Council's inconsistent political presence, unless we are to interpret this absence and this silence as indifference or, worse still, disinterest.
In relation to the report on shared management by the Member States, I would emphasise the role not only of national management declarations, but also of annual summaries, which are so many elements enabling us to progress towards a positive DAS.
Furthermore, and pursuant to Article 248 of the Treaty, I propose that cooperation between national audit bodies and the European Court of Auditors be stepped up as regards shared-management controls.
I suggest that we examine the possibility of national audit bodies, in their capacity as independent external auditors, and with due regard for international audit standards, issuing national audit certificates for the management of Community funds. These certificates would be submitted to Member States' governments with a view to being produced during the discharge process in accordance with an appropriate interinstitutional procedure to be introduced.
Lastly, Mr President, I should like to point out my astonishment that the consolidated annual accounts were presented with net assets in the region of EUR 58 billion, and I propose that consideration be given to establishing a pension fund in order to externalise the EUR 33.5 billion in commitments to staff.
To conclude, I feel that it is time to reform our system, and I sincerely believe that this reform should hinge on an in-depth and sincere dialogue among all those involved with the budget.
Mr President, Commissioner, we are talking about the European Development Fund, which concerns African, Caribbean and Pacific States. From our point of view these countries are not standard regions, they are not conventional states and they do not present typical problems. In terms of implementation of the fund, in 2007 we saw an increase in payments and in commitments, which also means an increase in efficiency. This is undoubtedly a positive point, and I would like to start with this.
The fund consisted of two parts: the part managed by the European Commission and the part which was under the control of the European Investment Bank. The part managed by the European Commission is the part which is the subject of this debate on discharge, whereas the part managed by the EIB is for the time being excluded from the discharge, and I would like to come back to this matter later.
Our debate is based on the position of the European Court of Auditors. The Tribunal stated clearly that the transactions underlying the revenue and commitments for the year 2007 are, taken as a whole, legal and regular, but drew attention to the high fiduciary risk with regard to budget support resulting from the Commission's 'dynamic interpretation' of the eligibility criteria. The audit revealed, however, a material level of errors and found - and here we are in agreement - that a rapid improvement in the area of supervision and control is essential. Such possibilities exist, and we share this point of view.
The sample taken for the audit included six states and 250 transactions. A very important finding was made, namely that the Commission is still not able to give full accounting information. We welcome the declaration that a new system will be functioning as of February 2009. I hope that the commissioner will confirm this fact.
Another very important matter is the difference between words and deeds when preparing agreements. Drawing up and signing cause a great deal of ambiguity. The Commission must clarify this, especially because the ACP countries also have different approaches to this. A very important matter from our point of view as the European Parliament is that the assessment of regularity should not only be carried out after the fact, but that it should take the form of supervision and control to prevent irregularities. Preventing irregularities also helps in assessing the benefits we achieve from allocating funds. This is not only a matter of showing regularity in the accounts, but is also about showing the degree to which the objective is achieved, and in this respect we would like to draw attention to the need for cooperation from national parliaments, because they should to a large extent understand this matter. This is a matter of cooperation with authorities and governments, and also with civil society.
One aspect which would appear to be of particular importance is the question of supervision of funds managed by the EIB. The EIB continues to be, from our perspective, an institution which it is not possible to supervise. We confirm very clearly in the report that the EIB had a sum of EUR 2.2 billion at its disposal. This was public money - it did not come from the financial markets. The EIB would, therefore, appear to be a most undemocratic institution which nevertheless has public money at its disposal.
Finally, I would like to thank the commissioner for his cooperation during this term of office. I would like Mr Łuckiewicz to accept our thanks on behalf of the Court of Auditors. I would also like to thank my colleagues from the Committee on Development, and also from the Committee on Budgetary Control, which was efficiently led by Mr Bösch.
Mr President, Mr Kallas, Mr Bösch, ladies and gentlemen, we are about to complete the most in-depth reform ever of the European Parliament. This reform includes the creation of statutes for both MEPs and assistants, an end to the unacceptable salary discrimination between MEPs, an end to the opaque system for paying our travel allowances and an end to the discriminatory pension system.
As rapporteur for the discharge of Parliament's accounts, as a member for 10 years of the Committee on Budgetary Control and as spokesman for the Socialist Group in the European Parliament, I am very proud of what we have achieved and I feel that it would not be asking too much for the public to register these changes, which they themselves have insistently demanded.
Having said this, I am today, as always, absolutely in favour of total transparency in the use of public funds. I fully agree with the opinions of the European Ombudsman in this respect. I am today, as always, opposed to using public funds to deal with the results of private risk-taking. I am today, as always, against voluntary pension funds that ignore salary differences, leading to unfair treatment.
I find it unacceptable when generalisations are made that are completely wrong, such as maintaining that all MEPs are entitled to two pensions.
As the author of this report, I should like to emphasise that, after 10 years as an MEP, and having spent shorter periods in the Portuguese parliament and the regional parliament of the Azores, I am now leaving parliamentary office without strictly being entitled to any pension, whether national, regional or European.
In this respect, I must say that those who believe that denying the rights of their representatives, which are the same throughout our societies, helps to improve Europe are absolutely mistaken.
On the contrary, I am convinced that the only way to overcome anyone's lack of trust in their representatives is to minimise the laying down of specific rules for parliamentarians, seeing as they are responsible for the adoption of these rules. I even believe that the only issue on which Parliament should have decided was the relative position of MEPs in the European administration framework.
While regretting the lack of clarity that existed in the past between public duty and private interest in the pension system, I should appreciate some recognition of the work done by all those who, particularly on our Committee on Budgetary Control, have fought tirelessly for rigour and transparency in the European accounts.
Here in this House I want to pay a heartfelt tribute to everyone and express my wish that the work carried out by our committee to date should be continued in the next parliamentary term, with the same vigour and commitment that has been shown so far in order to bring about a stricter and fairer Europe that offers greater solidarity.
The Parliament to be elected in June will operate under much more transparent and fairer rules, and that is something that everyone here today has cause to celebrate.
The next speaker will be Mr Fjellner. The rapporteur, Mr Søndergaard, will be with us later due to a flight delay, so I will call on him to speak later.
Mr President, I am impressed that you at least attempted to list all of these decentralised agencies. There are, of course, a very large number of them. I would maintain that discharge has become even more important for the EU agencies precisely because they have increased in number. The budget and the number of staff have also increased.
The number of agencies has increased from 11 in 1995 to a total of 27 today. In 2007, the budget for all the agencies was EUR 1 243 500 000. In 1995, the average budget for one agency was EUR 7 million, whereas now it is over EUR 22 million. Staff numbers have increased just as dramatically. In 1995, 38 people, on average, worked in each agency. Today, that figure is 155. In my opinion, this increase is remarkable in itself and something we need to reflect on, namely the question of whether this is an appropriate instrument and whether this type of increase is reasonable. It also places higher demands on us when discussing discharge, requiring us to spend more time and energy on it.
We have therefore chosen to deal with 21 of these agencies that we are responsible for in separate reports and also to draw up a horizontal report dealing with the problems that are common to most of the agencies.
I am pleased to be able to say that the majority of the agencies have received clear statements of assurance from the Court of Auditors. They have therefore been properly managed. At the same time, many of them - almost all of them, in fact - still have major surplus problems and problems complying with the Financial Regulation and the Staff Regulations year after year. This is something we need to think about, namely the fact that we repeat the same criticism of certain points year after year and yet nothing ever changes. This means that we must think more about how we enforce responsibility on the part of these agencies and how we actually govern them. In the horizontal report, I therefore propose, among other things, that we make fixed reductions when the agencies do not use a sufficient proportion of a budget or when they are unable to fill all positions. It is also proposed that we should have a common support service to help the small agencies with burdensome administrative tasks. I believe this to be extremely important.
This year, we chose to look specifically at four agencies which received poor statements of assurance from the Court of Auditors and which have particularly major issues. These were the European Police College, the European GNSS Supervisory Authority - GNSS being what we usually refer to as Galileo - the European Railway Agency and Frontex. I am pleased to be able to state that it has been possible to grant discharge to three of these, Galileo, the European Railway Agency and Frontex, after examining all of the information they provided us with.
Unfortunately, Cepol, that is, the European Police Academy, has submitted a lot of information, but nowhere near all of it. Therefore we are not yet able to grant it discharge. The remaining problem is the issue of the private use of EU taxpayers' money, such as private use to pay for furniture, private mobile telephone calls and private travel. We have requested information on this, but have not received all of it. The committee and I therefore propose that we postpone the granting of discharge until Cepol has provided a full declaration in this regard. There is, of course, also an ongoing fraud investigation in Olaf regarding this agency. This is serious and we need to demonstrate that we take it seriously and we must get to the bottom of it. This is why we are postponing the granting of discharge. This is not something I do gladly, but I would maintain that it is the only responsible thing to do. We need to have all the information on the table before we can grant discharge.
Vice-President of the Commission. - Mr President, this is the fifth time I have stood before you as you prepare to vote on a Commission discharge resolution. And, for the fifth time, I must admit that - despite unquestionable progress in budget execution - we still do not have a positive DAS.
In the draft resolution before you (paragraph 58), the rapporteur...
(FR) 'calls on the Commission without delay [sans délai] to submit its proposals for achieving the objective of a positive DAS'.
So I will do this, 'sans délai'.
I will give the three main reasons why, in my view, we did not achieve a positive DAS, although this was the objective set at the beginning of the current Commission mandate.
We probably relied too much at the beginning on Member States sharing our concern about the negative public and political impact of the negative DAS when, in fact, our call for action only really became effective when backed up by the policy of 'warn, solve or suspend payments'. So there was too much carrot and too little stick initially.
We have also pursued evolution rather than revolution. We put aside more radical solutions, for instance on simplification, in our pioneering attempt to fix the DAS.
Obviously, five years for our Action Plan was not enough. Some results of our Action Plan are only now starting to show their impact. The next Commission will reap the benefits, which without the Action Plan could not be expected.
But your question is, 'how and when can you guarantee a positive DAS?' First, I should remind honourable Members what the so-called 'negative DAS' is.
Article 248 of the Treaty gives the Court of Auditors the task of providing a Statement of Assurance 'as to the reliability of the accounts and the legality and regularity of the underlying transactions'. It was inserted into the Maastricht Treaty at the last moment without any real discussion about the implications. This has proven highly problematic since.
The so-called negative DAS is part of the Court of Auditors' opinion. It says that certain areas of expenditure are still materially affected by errors, although to different levels. The Court also states that our annual accounts are reliable and gives many positive and adequate comments about our financial management. As such, the DAS does not sound at all special, compared to how audit opinions are generally phrased.
But we face a highly politicised and often deliberate misinterpretation of this sentence. So I must confess that it has surprised me how difficult it is to convince elected politicians and public opinion that budget management in the European Union is much better than what is reflected in this sentence. So we must do something to end this damaging political assessment of the use of European funds.
For urgent, more guaranteed results, one could imagine three options:
Option one: change the Treaty. The way the current Treaty is phrased, the reasonable public expectation for sound financial management has been undermined - automatically and almost inevitably - every year since the Maastricht Treaty entered into force.
During the Intergovernmental Conference on the Lisbon Treaty, I looked at whether one could fix Article 248 of the Treaty. Together with the Court, we looked at what could be a more realistic task for the Court, perhaps covering the budget over a three-year cycle, rather than annually, and asking the Court to take into account that most Commission control systems are multi-annual, ensuring that errors are corrected over time. We contacted several national delegations: they all agreed; nobody acted.
Option two: I now come to the second option and the most radical short cut to the positive DAS. Under the current Treaty we should perhaps stop allocating funds to management schemes so complex that we cannot meet the current low thresholds for error.
If we cannot collectively handle the current sophistication, then we must simplify. 'Simplify' is a nice word which everybody likes. There are millions of transactions to check. How could 480 auditors, based in Luxembourg, however competent, working with a very complex legislative environment, in 27 Member States with 23 official languages, possibly have the basis for issuing a statement each year on the legality and regularity of all underlying transactions in all spending areas?
If you wish simplification to have a quick and effective impact on the error rate, my view is that it means abandoning shared management in some areas. It means reducing the number of transactions from millions to a few thousand.
Taking the example of the Structural Funds, it would mean clearly defining the responsibilities that are currently shared. To achieve that, the Structural Funds could be turned into budget support to the poorer regions. An eligible region or Member State would see EU funds channelled into the state budget, to be spent via national systems, under the exclusive accountability of the minister of finance, and audited by the supreme audit institutions of Member States.
A Member State would get one annual tranche from the EU budget, and would be accountable to its own citizens and other Member States based on results. Eligibility rules, procurement procedures and absorption rates would no longer be a European problem.
In this radical scenario, we would drop the millions of projects too small and sophisticated to be under arms-length oversight from Brussels. No more small, creative projects ending up being ridiculed in the Euro-sceptic press!
Option three: If you cannot change the Treaty or its interpretation, we could perhaps discuss what it means for a given type of transaction to be 'OK'. We could set realistic and cost-effective thresholds for what 'legal and regular' is.
This is the discussion about tolerable risk. For the moment, the Court applies a uniform 2% materiality threshold across the board. The Court itself has asked for better risk analysis and political agreement on the tolerable risk in various budget areas.
To move this discussion forward, you now have a communication from the Commission on the table. Your rapporteur is suggesting welcoming this communication as a 'solid methodological basis' and calls for further analysis, data collection, dialogue and concrete proposals. I would be grateful for this support and suggest we move ahead as quickly as possible. The Council also now seems ready to engage.
Based on your overall political support, the Commission would like to proceed with proposals to set specific tolerable risk levels, budget heading by budget heading. For each future spending proposal, you would be asked to 'tolerate' a carefully calculated level of risk, so that the Court - hopefully - would adjust its materiality threshold on that basis.
We must start now. If we wait for a revised Financial Regulation, or indeed the next Financial Perspectives after 2013, this would not be reflected in the discharge procedure for the next five years.
Ladies and gentlemen, today you are preparing to vote on whether to grant discharge for 2007, a year for which the auditors now say that for all budget areas except that the Structural Funds, as much as 95% or more of the payments are free from serious financial error.
This is the best DAS ever, an improvement over last year, for a year with higher payment levels, in an increased number of Member States, the EU-27. Our financial management is steadily improving and it is certainly good enough to deserve discharge. But it cannot stand the test of perfection.
The EU was created to bring peace and prosperity. It has delivered so far. Obviously, looking at the EU's institutional set-up, it is possible that no auditor was present at its creation and so it is not perfect. But audit perfection is a rare phenomenon anywhere in the world.
Thank you for your attention and please vote in favour of discharge. You will see no complacency from the Commission.
Mr President, ladies and gentlemen, the Committee on Transport and Tourism welcomes the fact that utilisation rates for commitment and payment appropriations for TEN-T projects continue to be high, reaching nearly 100%, and calls on the Member States to ensure that adequate funding is made available from national budgets to match this EU commitment.
It is concerned by the low utilisation rate of commitment appropriations for transport safety and for the Galileo Supervisory Authority, and of payment appropriations for the internal market and optimisation of transport systems, and for passenger rights.
It notes with satisfaction that the maximum rate of financial aid for cross-border projects has increased to 30% and the minimum funding threshold to EUR 1.5 billion. I would also like to remind you that the evaluation procedure for the selection of projects has been improved together with the relevant monitoring, but at the same time, the committee regrets the fact that the structure for the description of works has not been harmonised and technical and financial monitoring has not been standardised.
Mr President, employment policy is included within cohesion policy. There are still a number of flaws and shortcomings in this area and a number of things about which we have reservations. Around 27% of cohesion policy falls within the remit of the Committee on Employment and Social Affairs. As regards the payments, most of them originate from the period between 2000 and 2006. It is gratifying to see that 100% of the payment appropriations were used during this period.
What is sometimes problematic is the lack of evidence for the indirect costs and personnel costs, and the overestimation of such costs. We have therefore also expressed our support for a more standard way of indicating this, combined with better checks at Member State level, which we will have during the next period and which may result in improvements in this area in the future.
After 2006 I was given the honour of drafting the opinion of the Committee on the Environment, Public Health and Food Safety regarding the implementation of the budget of the five European agencies coming under our jurisdiction for the 2007 financial year.
I feel that the general level of budget line implementation in this area, which is 94.6%, is satisfactory overall. The implementation rate of the commitment appropriations for the LIFE+ programme was excellent at 98.87%. Other outstanding agencies included the European Environment Agency, which achieved 100% in terms of both commitments and payments, as well as the European Centre for Disease Prevention and Control. However, there is still some room for improvement in terms of budget management for the European Medicines Agency, the European Food Safety Authority and the European Chemicals Agency. In the case of the latter, 2007 was actually its first year of operation. As draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I propose that the Commission's agencies be given discharge for 2007 in the areas of environmental policy, public health and food safety with regard to the budget's implementation.
Mr President, Commissioner, the Committee on Regional Development has thoroughly analysed the results of the Court of Auditors' work, but has also actively participated in the exceptionally penetrating work conducted by the Committee on Budgetary Control. Comparison of these results with those which were the subject of the previous discharge reveals a fundamental advance in the work of the Commission in terms of the level of supervision. However, we are aware that the first visible effects of introducing the plan of action will appear only in the next few years.
For our committee it is important that the results which appear in the Court of Auditors' report should not interfere with understanding of the importance of cohesion policy in EU policies and that they should not undermine the objectives of that policy. We also would like to draw attention to the fact that errors highlighted in the report should not be mistakenly understood as irregularities or possibly even abuses. In general we think that there is visible progress and we are going to support granting the Commission discharge.
The report on the European Commission's discharge for 2007 shows some progress, even though we still need to properly harmonise actions and control mechanisms in order to achieve a more efficient use of resources, reduce the number and severity of the infringements and offer greater transparency and determination, especially on gender budgeting.
The Commission's responsibility to cooperate with Member States and institutions must not be ignored. Cooperation and communication are important tools and we often witness the results of omissions in this respect. Without making light of some of the infringements in the newest Member States, Bulgaria and Romania, I think that it is necessary to guarantee equal treatment for all Member States.
A special cooperation mechanism is being applied to both these countries, which must not be made complicated. Some of the texts in the report are unacceptable, in particular, suggestions for a mechanism for drafting quarterly reports for Bulgaria and Romania, as well as special reports on the use of Structural Funds. I urge these texts to be dropped. This will offer the countries the chance to focus on overcoming the problems which have arisen.
I would like to say that we have not heard the opinions of the Committee on Development, the Committee on the Internal Market and Consumer Protection, the Committee on Transport and Tourism or the Committee on Culture and Education, because the rapporteurs did not come to the debate on time, and so there has been a change in the order of speakers. We will continue the discussion. Mr Ferber will now speak on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats - one and a half minutes.
Mr President, Commissioner, ladies and gentlemen, I think that, during this parliamentary term, we have together made some progress with regard to the discharge procedure for the European institutions. However, I regret that it has taken so long, because in principle we have only now finished what was outlined at the time of the resignation of the Commission in 1999 - in other words 10 years ago. This shows that we quite definitely need to make improvements to our procedures and methods of working and to ensure that the necessary transparency appears quicker when it comes to citizens discovering what their taxes are used for.
I would particularly like to thank Mr Casaca, with whom I had the honour of working on the discharge of Parliament for the Group of the European People's Party (Christian Democrats) and European Democrats. I very much regret that a fellow Member who has made very many comments in the press on various matters relating to the European Parliament is not participating either in the debates or the votes in committee nor in the debate here in plenary. This is something I want to say very clearly at this point, so that it is retained and remains for posterity!
We know very well that there have been and still are a number of problems here, and it is the MEPs who are here now who over the last five years have ensured that the necessary reforms are made in numerous places in the interests of the MEPs. For this, I offer my very sincere thanks to everyone. We have done what we needed to do and we have not released all of the information widely via the media and then not participated. Thank you for your positive cooperation.
Mr President, ladies and gentlemen, I shall start by saying what I always say when we debate budgetary issues and budget control, namely that we are dealing here not with a technical, but with a deeply political procedure.
The image conveyed to citizens by our Parliament and by the European Union in general is very important. In other words, how much of European taxpayers' money we are using and how and what image we are conveying about the transparency of this management to European citizens. It is therefore a political process and it is very important that we examine the outlines, the impression we give as the European Union, and not just certain details relating to specific countries, not that this means that we should not talk about every country.
This observation compels me to say that our reports are also very important. One example raised is the example of the improvement which we have finally made in the area of the status of parliamentarians and parliamentary assistants, after many years of endeavour, and at this point I too should like to take my turn in welcoming the efforts made by my colleague Mr Casaca. We have a very good result today and that shows that our reports are important and have results and we must take care with them.
I should like to add a couple of words about the results of our efforts this year. I shall say the same as the rapporteur, Mr Audy, that of course we have made progress, but that it is not yet enough. The major issue is the problem of the scope of cohesion, but here I want to say that we socialists are calling for improvement, credibility, efficacy and simplification, as the commissioner also said. I believe here, Commissioner, that we need to pass from evolution to revolution in the field of simplification; all this is not so that we can abolish cohesion, which is a basic policy of the European Union, but so that we can improve it and make it more effective.
Finally, one important issue which is also raised in the report is the issue of the ability of the European Union to manage crises. We need to manage crises on our own and not to transfer this ability to other bodies.
I should first of all like to thank the rapporteurs, and also Mr Audy, who, in my opinion, delivered an excellent speech. I am also indebted to the commissioner and to the services of the Commission. They have always been amenable to Parliament, which is something that I greatly appreciate. There was the odd bit of discord here and there, but where does that not happen?
The Commission should, in my view, be assessed on what it said at the beginning of the period and on the current outcome. Well, as the commissioner has already said, the Commission has not - not by a long shot - achieved what it had set out to achieve, namely a positive statement of assurance (DAS). It did not even come anywhere near to the hoped-for result, which is a problem, although the commissioner did make a number of very interesting suggestions. It is unfortunate that these came at the end of the period. It may have been possible - I do not know - if we had been able to discuss these three years into his term of office, because many interesting suggestions were made.
As far as I can see - and the commissioner also made reference to this - what is still of the essence is joint management. Can we leave this to the Member States or not, and how can we better monitor the Member States? We stated in the interinstitutional agreement that we want declarations at a certain political level, which has been translated into the Financial Rules and Regulations. The big question has always been, for me, whether or not this is sufficient. I do not have enough insight into this at the moment. I thank the commissioner for the extensive report he sent, although, for me, it lacks clarity in places. Where are the carrots for those Member States that do well and the sticks for those Member States that do not? It is not entirely clear to me, and this should be explained in the policy.
I think that the discussion about a positive DAS should be continued without let-up. It is very harmful to public opinion if the situation of a negative DAS is sustained year after year.
Mr President, our review of the accounts for 2007 shows that this year, yet again, we quite simply are not sufficiently able to manage the large resources provided to the EU by the Member States. The committee's excellent reports clearly reveal the serious shortcomings that exist. Allow me to quote from one of these reports. With regard to cohesion, the committee states that it notes with great concern the ECA's estimate that at least 11% of the total amount reimbursed in connection with structural policy projects should not have been reimbursed.
I acknowledge that all of the EU's enormous network of legislation and administrative bodies, combined with poor administration and blatant corruption in some Member States, make responsible financial management difficult, but this is, and will remain, unacceptable. There is only one solution and that is to stop paying the large sums of money to the EU, thereby putting a stop to the whole EU redistribution circus.
My little country, Denmark, will be paying almost DKK 20 billion to the EU this year. We would never contemplate using this money for the purposes to which the EU is putting it. Even sending the Member States' money for redistribution via Brussels involves a reduction in the net value of this money and contributes to an increase in the unlawful use of citizens' money. The EU Member States must finance themselves and not tax their neighbours.
Finally, I would like to thank the Chairman of the Committee on Budgetary Control, Mr Bösch, for his outstanding management of its work, and I would also like to thank the rapporteur, my fellow Members, the committee's secretariat and everyone involved for their exceptional commitment and very constructive cooperation.
This time, I shall confine myself to Parliament's budget and should like to express my delight at Mr Casaca's report, particularly the chapter about the voluntary pension fund, in which we approved 10 paragraphs or so. A number of these were originally amendments which I had tabled and which, I believed, were necessary at this point.
What is now happening to this voluntary pension fund has been thrown out by the eurosceptics. Rightly so, because it is a disgrace! What is happening is unethical and we have to take action against it. We cannot accept that, in times like these, MEPs would sooner consider their own income than that of the citizens. Together with Mr Ferber, I should like to say to the eurosceptics sitting there that they have not, in any way, made an attempt to make any constructive contribution towards rectifying the shortcomings during this part-session.
I should specifically like to ask my fellow MEPs to endorse paragraph 105, which relates to the voluntary pension fund. This will ensure that this Parliament's Bureau is prevented from using taxpayers' money to plug the enormous gaps, because that is not justifiable. I therefore call on all my fellow Members to give a large measure of backing and approve the Casaca report. I have applied for a roll-call vote, as everyone should nail their colours to the mast on this issue!
(FR) Mr President, in this period of economic recession, it was important for the European Union to continue to show solidarity towards developing countries. Let us recall that, in 2007, the European Community and the Member States together contributed 60% of all development aid, making the European Union the world's leading donor.
The European Development Fund enables us to combat poverty, while promoting economic development and democracy. I am therefore delighted that a budget of EUR 23 billion has been allocated to the ACP countries for the period 2008-2013 under the 10th EDF. This figure is almost double the amount allocated under the 9th EDF.
In its report the Court of Auditors concludes that the accounts for the 7th, 8th and 9th EDFs are, in general, reliable, legal and regular. We can only be delighted at the record levels of implementation of contracts and payments under the EDFs.
However, I also note that there is still progress to be made in terms of strengthening the monitoring and control system, since there is still a significant level of errors affecting certain transactions.
Equally, an all too often high risk exists in the area of budgetary support, and I believe that such risks should be assessed better. In this connection, I share the view that budgetary support should be granted only if the beneficiary country has the capacity to manage the funds transparently, responsibly and effectively.
Of the priorities that we shall have to work on in the future, I should like to mention the integration of the EDF into the Community's general budget, since this would increase the effectiveness and the transparency of development aid.
To conclude, Mr President, I should like to thank the rapporteur for his excellent report, the representatives of the Court, and also all of the Commission staff who have done an excellent job on the ground. Needless to say, I regret the absence of the Council, and of the Czech Presidency in particular.
(HU) During this cycle the European Parliament has had the task of exercising control over the administration of an ever-increasing number of agencies, a fact also mentioned by my fellow Member, Mr Fjellner. The constructive dialogue which evolved during the monitoring process between Parliament, the agencies and the European Court of Auditors has resulted in increasing transparency and tighter management discipline. In the current difficult economic and financial climate, the significance of monitoring has become more important than ever before.
Looking back on the past period, what is gratifying is that during budget monitoring we have not only established conformity or lack of it, but we have also been able to make forward-looking recommendations to the institutions that have been audited, which have attempted to successfully implement them. I believe that it is important, and I support this, that agencies are not only subject to totally objective scrutiny, but also that we should examine their own individual development. I am particularly in favour of agencies also being set up in new Member States so as to bring the European Union's work closer to the people living there. We almost entirely agree with Mr Fjellner and the final verdict will be delivered tomorrow.
(DE) Mr President, Commissioner, ladies and gentlemen, the Audy report - my sincere thanks to the rapporteur - really takes us a step further forward, because it contains innovative elements such as naming and shaming - a milestone in budgetary control. This means targeted criticism instead of general complaints. The fact that the Socialist Group is now backing down and would rather sweep the truth under the carpet is scandalous and does a disservice to our control activities. The credibility of Parliament is on the line and I appeal to my fellow Members not to allow that to happen.
I would like to say something about our biggest problems, Romania and Bulgaria. The failure of the Commission in connection with the preparation for the accessions of these countries is most evident here. We have lost a lot of money. The Commission sat back and watched for a long time and did not freeze the funds until 2008. In the meantime, however, over EUR 1 billion was lost in connection with Bulgaria and around EUR 142 million in connection with Romania. Freezing funds is no solution to the problems, however. The cooperation and verification mechanism, for which the President of the Commission himself is responsible, is a paper tiger, and the progress reports are not worthy of the name. The Audy report makes suggestions as to how this could be improved. The European Commission deceived Parliament about the readiness of these countries for accession and the Commissioner for Enlargement should in fact learn a lesson from this. We are interested in the management of future accessions, however, and therefore this topic remains on the agenda.
Our Group will grant discharge to the Commission, but, personally, I will refuse to grant it discharge. Unfortunately, the Commission's zeal for reform, a tiny spark of which we were once again able to detect over the last year, has already been extinguished again. There is a standstill in connection with combating fraud, nothing is happening with regard to prevention and there is no desire for more ethical behaviour, among other things. One thing the Commission, and Commissioner Kallas in particular, should be clear about is that whoever wishes to be in the new Commission is dependent on the support of Parliament.
Vice-President of the Commission. - Mr President, I thank honourable Members for their remarks. I can only say that during these five discharge procedures I have enjoyed and been very happy with our cooperation. The process has always been complicated, but always constructive and very professional. So thank you all for this contribution to the complicated discharge machinery.
Just two remarks. To Mr Liberadzki I would say that the EDF accounts were successfully transferred to ABAC in February 2009. We raised the issue, but these are now merged.
Jan Mulder's question as to why these radical proposals come so late was very good. Four years to see this kind of proposal maturing is not too long. In Europe things take time, and in this case we are trying to use all possibilities in the framework of our Action Plan since we see that something really serious must be done to get rid of this problem.
So I do not think this is too late, but I regret of course that this has taken so much time.
(RO) Mr President, Commissioner, my speech will be brief. Among the main conclusions on the European Commission's discharge, paragraph 4 in Mr Audy's report states that he is of the opinion that the accession of Romania and Bulgaria was not treated by the Commission with the necessary seriousness, that at the time of the two candidates' accession, reports for both candidate countries were misleading and that it is regrettable that this misinformation has led to the current situation where Cohesion Funds were released for Member States with non-functioning administrative and legal systems, and that this action misled public opinion and Parliament to the detriment of the EU's reputation.
I would sincerely like my fellow Members Mr Jørgensen and Mr Casaca, who tabled this amendment, and the other fellow Members who approved it in the Committee on Budgets to explain these arguments because I think that both Romania and Bulgaria do have functioning administrative and legal systems, perhaps not based on the parameters they should have, but they function all the same. I also do not think that anyone has taken the liberty to mislead public opinion and, least of all, Parliament and the Commission.
Mr President, I believe that the case of Romania and of Bulgaria is worthy of debate, but we really are in an extremely serious situation here.
As regards the conclusions, I should like to thank the rapporteurs from the political groups and all of the speakers, especially the Committee on Budgetary Control. I should like to conclude on several issues.
Firstly, there is no fraud where the budget is concerned. Secondly, we have many errors, and this is for two reasons. The first is that our regulations are too complex, and so final beneficiaries find it difficult to apply them and commit errors, which are not too serious. The second reason is that the European Court of Auditors applies too low a materiality threshold: 2% to all sectors; as audit methods go, these ones must be re-examined.
Thus, it is said that things are going badly, but because we are all responsible. The Commission is responsible because it has not kept its promise, and thank you, Commissioner, for examining the proposals for the next mandate. The Council is responsible because it is losing interest: it is not here. The Member States are responsible because they are not applying the regulations with enough rigour. The European Court of Auditors is responsible because it must reflect on its audit methods, and in particular on the materiality levels; it is the responsibility of the Court, not of the Commission or Parliament, to lay down the materiality thresholds. Parliament is responsible because it must be clear about the current imperfections and must accept the reforms.
In short, I believe that we have a series of joint responsibilities. The summary is done at the end of this mandate. Well, we hope and pray that this reform will take place so that we will at last have a positive statement of assurance, in forthcoming financial perspectives. We hope too that if we have a negative statement of assurance, we will have a negative vote from Parliament, so that there is political consistency between the bodies that have to take budgetary control decisions.
Mr President, ladies and gentlemen, I have the honourable task of offering my thanks, firstly to the rapporteurs, who have done a great job and have tabled constructive reports, one of which we still have to debate tomorrow. Secondly, I would like to thank the excellent secretariat that has supported us in recent years. With regard to those who succeed us, I can only hope that they have such an excellent staff working for them.
However, there is something, Mr President, that I do not understand. Looking at the press preview - the preview of the plenary sitting of 21 to 24 April - I can read about the important reports on the immunity of MEPs, but there is nothing about the discharges for the 2007 financial year. If we do not recognise the rights of Parliament, who then in the general public will recognise us, take us seriously and vote on 7 June if this is what we do with the most powerful right that Parliament has? This right is to control how over EUR 100 billion was spent during 2007.
If we do not discuss facts then we will have to discuss rumours. Mr Ferber has already mentioned this point. We have to build this Europe on facts. We need the cooperation and constructive ideas that we have developed over recent years. It is not surprising that, at the end of this period, we have actually created the greatest productive power and the greatest degree of clarity in this period. This is partly due to the people involved, whom I would like to congratulate, but it is also due to the fact that we have ourselves become clear about various things, one of which being what control ultimately means to European taxpayers.
We ought to know that we also go beyond this single year of 2007. Of course, we know that some wrong turns were taken and we have rectified these to some extent. I am very grateful to Mr Costas for what he said. During this period, we have established a Statute for Assistants. This is something that we were criticised for a few years ago. We established a Statute for Assistants and we were also criticised for this. Some people may not be one hundred percent convinced about this, but let us not forget, as members of the Committee on Budgetary Control, that things cannot always be done according to the German, Portuguese, Austrian or Spanish model. We need a European model. That is sometimes rather difficult and, particularly during election time, occasionally hard to represent. I am very grateful to everyone who has resisted the temptations of the forthcoming election campaign and said: we will stick to the facts, and we are also prepared to explain these facts to our fellow Members and also to the voters.
Mr Kallas, I would like to add one more point, as we will also talk about this in connection with the Audy discharge, which I very much welcome. It relates to an alleged bank fee. For many years the Commission has been tardy in its calculation of the gross domestic product of the European Union in order to get the GNI, which is actually stipulated, onto a proper footing. That costs various Member States several million euros, which we have talked about. I hope that you or your successor will clear this up accordingly.
Mr President, I am very thankful for this excellent piece of work produced by my committee and, as you know, tomorrow we will recommend that the discharge not be granted. I am very pleased to be chairman of this committee. Thank you very much.
Mr President, there are a lot of 'thank yous' being said, but I would nevertheless like to take the opportunity to thank our eminent Chairman, Mr Bösch. I think that he has done a splendid job in chairing the committee over the last two and half years.
Although there was not very much debate on my reports on discharge for the agencies, I hope that all of my fellow Members will choose to support them, irrespective of how they voted in the committee or of what they have previously indicated. It is important for Parliament to be united on these issues.
As this is a joint debate for all of the reports, I would like to comment on a report that is not one of mine. I feel very strongly about Mr Casaca's report, which I think is an extremely good one, particularly paragraph 105, in which we note the fact that Parliament will not provide extra money from the budget to cover the voluntary pension fund's deficit for us MEPs. I know that many of you think that these points are very controversial, but in my opinion at least they are a given. A lot of people have been criticising this fund for many years. I would like to say that I think that the fund itself is something of a scandal. We are all being affected by the global financial crisis at the moment. At a time when ordinary people are seeing their pensions reduced, politicians must not save their own skins by using more of taxpayers' money for their own pensions.
I hope that this is a message that those running this Parliament will really take on board and that they will refrain from topping up the fund using yet more taxpayers' money. On the contrary, we must put a stop to this and we must do so as soon as possible.
The joint debate is closed.
The vote will take place on Thursday 23 April 2009.
Written statements (Rule 142)
The Committee on Civil Liberties, Justice and Home Affairs has asked that discharge be granted to the Commission, as well as to the five Community agencies that lie within its competencies.
Even so, our committee is concerned by the low implementation rate of payment appropriations in the area of freedom, security and justice compared with 2006 (60.41% in 2007 and 86.26% in 2006).
Nevertheless, we are aware that responsibility does not so much lie with the Commission as with Member States, and that the low implementation is particularly due to the approval, in May and June 2007, of funds included in the solidarity framework and management of migration flows, and to delays in the implementation of other specific programmes (such as those relating to civil justice and information, and drugs prevention).
As I was saying, the Committee on Civil Liberties, Justice and Home Affairs has recommended that discharge be granted to:
the Agency for Fundamental Rights,
the European Monitoring Centre for Drugs and Drug Addiction in Lisbon,
Frontex,
Eurojust, and
CEPOL.
I would like to make the following points on the latter two agencies:
we hope that Eurojust will reduce the excessively high carryovers and that it will standardise the way in which it awards contracts, as stated by the Agency;
bearing in mind the criticism addressed to CEPOL by our committee, it is our view that discharge for the Agency should not be postponed. As far as we are aware, the Director of CEPOL has worked closely with the Committee on Budgetary Control and is doing what is needed to correct the management errors that were detected.
in writing. - (DE) Around 80% of EU funds are still being managed and spent by the Member States and there are still open questions and irregularities in connection with the handling of European Union money. The European Court of Auditors has now failed to confirm the legality and regularity of the EU's financial transactions in its annual audit reports 14 times in succession. Complete disclosure and inspection of EU expenditure is essential. It is necessary for the Member States' finance ministers to submit a national statement of assurance for all of the EU funds used.